DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David Sanker, Reg. # 56,242.

Claims 7 and 16 are amended as follows:
 7. (Currently Amended) The container lid of claim 1, wherein the one-way valve comprises a disengagement feature, and wherein contact between the piston head and 

16. (Currently Amended) The vacuum-sealable container of claim 10, wherein the one-way valve comprises a disengagement feature, and wherein contact between the piston head and 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Chen (US 5,564,480) is the closest prior art of record.  The configuration of the housing, base, semicircular bore, semicircular piston, and tab recited in claims 1 and 10, in the context of the present application and all of the other claim limitations, defines a claim scope that is not anticipated and not obvious from the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799